Locher, J.,
concurring in judgment only. I concur “in judgment only” for the same reasons articulated in my dissent in Consumers’ Counsel v. Pub. Util. Comm. (1981), 67 Ohio St. 2d 303, 310 [21 O.O.3d 191], The vagaries of uncertain CWIP “standards” serve to confuse consumers and utility alike. Once again I reiterate my concern, first expressed in Consumers’ Counsel v. Pub. Util. Comm. (1979), 58 Ohio St. 2d 108, 120 [12 O.O.3d 115], when I stated in my dissent:
“The commission has a two-fold duty to perform. First, it must establish standards for future decisions on issues of allowing CWIP in the rate base. Furthermore, the commission must initiate and direct the utility in the areas of capacity planning and utilization prior to allowing rate increases in the future.”
*17Had standards been established which recognized, from the beginning, the difficulties of nuclear plant completion, this entire situation would never have come to pass and the utility would not have been led to singularly rely on the statutory percentage of completion criteria.
I concur in the judgment to demonstrate my approval for the ultimate commission decision to deny CWIP allowances to utilities when the operational status of nuclear plants is questionable. Hopefully this decision is a first step in the creation of more detailed standards for CWIP allowances. I disapprove, however, of the “after-the-fact” manner in which the decision was ultimately implemented which reflects a continued lack of standards, particularly with regard to uncompleted nuclear facilities, for imposition of CWIP.
I therefore respectfully concur in judgment only.